Citation Nr: 1140517	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-19 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 20 percent for chondromalacia of the left knee, status post meniscectomy.

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee, status post meniscectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 rating decision of the RO in North Little Rock, Arkansas.  

In a decision dated in September 2010, the Board denied service connection for a left ankle disorder and posttraumatic stress disorder (PTSD); and remanded the two knee claims for additional development.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and in February 2011, the Court vacated the Board's decision with regard to the two denied claims and returned the Veteran's claim to the Board for development consistent with a joint motion for remand.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In accordance with the Court's February 2011 Order granting a joint remand, the Board hereby finds that either a travel board or videoconference hearing is necessary in this appeal. 

Specifically, in the Veteran's Substantive Appeal dated in June 2007, the appellant indicated a desire to present testimony at a hearing before a Member of the Board (e.g., Veterans Law Judge (VLJ)), at the RO.  A complete and thorough review of the claims folder indicates that he has not been accorded such a hearing, nor has he withdrawn his request for one.  To the contrary, in July 2007, the Veteran indicated that he desired the first available travel board hearing or videoconference hearing.  
The Veteran was scheduled for a videoconference hearing in February 2009, but he did not appear.  However, a closer review of the claims file reveals that the hearing notice may have been sent to an incorrect address.  As such, the Board concludes that out of an abundance of caution, the Veteran should be allowed another opportunity to testify at a Board hearing.
   
Accordingly, the case is REMANDED for the following action:

Confirm the Veteran's current address, and then schedule him for either a travel board or videoconference hearing, whichever is first available, at the North Little Rock, Arkansas RO, with appropriate notification to him and his representative.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MATTHEW BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

